Citation Nr: 0500419	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-05 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder, including gastroenteritis.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1979, August 1980 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2001 and May 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
chronic gastroenteritis, and tinnitus, respectively.  It is 
noted that at the September 2004 hearing before the 
undersigned Veterans Law Judge, the veteran withdrew all of 
his increased ratings claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In view of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), evidentiary development is needed.

Gastrointestinal disorder

The veteran's service medical records indicate that in 1976 
he was admitted to the hospital for acute severe 
gastroenteritis.  In March 1981, the veteran complained of a 
stomachache with an assessment of gastroenteritis.  In 
October 1981, October 1985, May 1987, May 1990, February 
1995, and December 1996, Reports of Medical History, the 
veteran complained of frequent indigestion.  

Treatment records from the Orlando VA Outpatient Clinic had 
various notations concerning the veteran's gastrointestinal 
problems.  An August 2000 treatment report had an assessment 
of gastroenteritis.  In August 2001, the veteran stated that 
he had experienced approximately 23 years of postprandial 
pain, and that it began when he was in the military and got 
food poisoning.  The veteran described the problem as a 
burning discomfort in the periumbilical and epigastric area 
and a feeling like he overate.  An assessment included 
chronic abdominal pain that seemed most consistent with 
nonulcer dyspepsia.  

In November 2001, the veteran sought treatment for an 
epigastric burning that had been occurring for over 20 years.  
In January 2002, the veteran was diagnosed as having 
gastroesophageal reflux disease, and a hiatal hernia.  In 
November 2002, the veteran reported that he had had a burning 
pain in the mid-abdomen after a meal about 50 percent of the 
time for up to twenty years.  

At the hearing, the veteran testified that he had been 
experiencing stomach problems ever since the 1976 
hospitalization noted in his service medical records.  

Though the veteran underwent a VA examination in November 
2001, (which generated a diagnosis of gastroenteritis), the 
examiner did not provide a nexus opinion, and the veteran 
should be afforded another for that purpose.

Tinnitus

The veteran testified at the hearing that he noticed ringing 
in his ears 15 years ago, and that he did not know the 
ringing was called tinnitus until he left service.  During 
service he was around loud noises from gun drills, 
helicopters, weekly inspection of the engine room, working in 
the ship's office next to the engine room, being on the 
bridge during drills with the 50-caliber machine gun, using 
grinders on metal, and swabbing the bilges in the engine 
room.  The veteran did not remember using hearing protection 
on the CGC Blackthorn.  Additionally, the veteran's service 
medical records contain an occupational history and medical 
surveillance questionnaire, which states that aboard the 
USCGD Steadfast a potential physical hazard to the veteran as 
a ship's yeoman included noise.  

Based on the reported symptomatology and incidences of 
service involving noise, the veteran should be afforded a VA 
examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should arrange for a VA 
examination.  After reviewing the 
veteran's claims file, the examiner 
should clarify the diagnoses of any 
gastrointestinal disorder, and any 
tinnitus, and provide an opinion as to 
whether it is at least as likely as 
not that any diagnosed 
gastrointestinal disorder and tinnitus 
are related to service.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  

2.  Then, the RO should readjudicate 
the veteran's service connection claims 
for a gastrointestinal disorder, and 
tinnitus.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




